Exhibit 10.2

 

Casual Male Retail Group

Executive Incentive Program

 

Program Period:    February 1, 2004 – January 29, 2005 Eligible Participants:   
Jewelcor Management Inc. (“JMI”)      David A. Levin - President, Chief
Executive Officer      Dennis R. Hernreich – Executive VP, COO, CFO, Treasurer &
Secretary

 

Award Percentage:

 

The executives’ discretionary Bonus Awards, pursuant to Section 3(c) of each
executives’ Employment Agreement, for the fiscal year ending January 29, 2005,
will be based on a percentage of their annual salary as of the last day of such
fiscal year. Seymour Holtzman’s management company, JMI, will receive a
discretionary Bonus Award based on a percentage of $440,000 as of the last day
of such fiscal year.

 

Award Determination:

 

The Bonus Award is based on the following percentages of base salary of each
executive, respectively; JMI’s Bonus Award is based on the following percentages
of $440,000; provided that the Company achieves the following specified Sales
Thresholds (Company’s gross receipts from its Casual Male Big & Tall business,
excluding receipts from its LP Innovations, Inc. subsidiary and any other
business lines of the Company) and EBITDA Thresholds (Company’s earnings before
interest, taxes, depreciation and amortization of assets of its Casual Male Big
& Tall business, excluding EBITDA associated with its LP Innovations, Inc.
subsidiary and any other business lines of the Company) for its Fiscal Year
ending January 29, 2005 (determined based upon the results of the Company’s
audit for such fiscal year):

 

[As supported by the Securities and Exchange Commission’s Frequently Asked
Questions dated November 23, 2004 (Question 13), and consistent with the
treatment of similar information under Instruction 2 to Item 402(k) of
Regulation S-K, the Registrant has excluded information relating to target
levels with respect to specific quantitative or qualitative performance-related
factors, or factors or criteria involving confidential commercial or business
information, the disclosure of which would have an adverse effect on the
Registrant.]



--------------------------------------------------------------------------------

Eligibility Requirements:

 

Executive must be actively employed at end of the fiscal year and at the time
the bonus is distributed to be eligible. The Consulting Agreement between
Jewelcor and the Company must be in force at end of the fiscal year and at the
time the bonus is distributed to be eligible.

 

Award Distribution:

 

Bonus payments will be distributed as soon as possible following the close of
the fiscal year less necessary tax withholdings.